Citation Nr: 9935418	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-18 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to nicotine dependence and 
tobacco use in service.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1943 to July 
1945.  The appellant is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  

Service connection for the cause of the veteran's death was 
previously denied by a March 1986 rating decision to which a 
timely appeal to the Board was not perfected.  The appellant 
did not at that time, as she does now, contend that service 
connection is warranted for the cause of the veteran's death 
because the disability which caused his death was the result 
of an addiction to cigarette smoking that began in service.  
The RO has construed this new theory advanced by the 
appellant as representing a new claim for service connection 
for the cause of the veteran's death, and has thus 
adjudicated this claim de novo.  Given this action, the Board 
will also adjudicate the claim based on a de novo review of 
all the evidence of record.

As the appellant has only perfected an appeal with respect to 
the issue of service connection for the cause of the 
veteran's death due to nicotine dependence, the "DIC" and 
"Chapter 35" issues addressed in the November 1998 
statement of the case are not before the Board and will not 
be discussed in the adjudication that follows.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999). 


FINDINGS OF FACT

1.  The veteran died in January 1986 with the death 
certificate listing congestive heart failure and ischemic 
cardiomyopathy as the principal causes of death and chronic 
obstructive pulmonary disease as a contributing cause of 
death.  

2.  At the time of his death, service connection was not in 
effect for a cardiovascular or respiratory disability.  

3.  There is no competent medical evidence of record 
indicating that the veteran's death was due to in-service 
nicotine dependence or tobacco use related to service.  


CONCLUSION OF LAW

A well-grounded claim for service connection for the cause of 
the veteran's death as secondary to nicotine dependence and 
tobacco use in service has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death as secondary to nicotine 
dependence and tobacco use in service, and  in effect argues 
that any post-service smoking and diseases resulting 
therefrom are thus also related to service.  The veteran died 
in January 1986 with the Death Certificate listing congestive 
heart failure and ischemic cardiomyopathy as the principal 
causes of death and chronic obstructive pulmonary disease as 
a contributing cause of death.  

At the time of the veteran's death, service connection was 
not in effect for a cardiovascular or respiratory disability, 
and, as indicated in the Introduction, a final rating action 
has already determined that a service-connected disability 
did not contribute materially or substantially to the 
veteran's death.  See March 13, 1986, Rating Decision.  Thus, 
as previously discussed, this decision will be limited to a 
discussion of the "new" claim posited by the appellant with 
respect to nicotine dependence.  

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(hereinafter IRS Reform Act) was enacted into law as Public 
Law No. 105-206.  In pertinent part, the IRS Reform Act 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998); 38 U.S.C.A. 
§ 1103 (West Supp. 1999).  These provisions affect claims 
filed after June 9, 1998, and review of the record indicates 
that a VA Form 21-534 signed on June 17, 1998, which did not 
reference nicotine addiction, and a statement from the 
appellant dated in September 1998, which did reference 
nicotine addiction, were both received after June 9, 1998.  A 
review of the record does not reveal any other document 
received prior to June 9, 1998, which can be construed as a 
claim for service-connection for the cause of the veteran's 
death due to nicotine dependence.  As such, a grant of this 
claim is precluded by statute.  However, even if such a claim 
had been received prior to June 9, 1998, the claim still 
could not be granted, as discussed below.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
independently or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A.
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including cardiovascular disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  If she has not filed such a 
claim, the appeal must fail.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy.  An allegation that a disability is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim. Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist her in developing pertinent facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991).

In order for a death claim to be well grounded, there must be 
competent medical evidence of a nexus between an injury or 
disease attributable to service and the veteran's death.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  Where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Only 
individuals possessing specialized medical training and 
knowledge are competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

Applying the criteria above to the facts of this case, the 
evidence does not reflect that the appellant currently 
possesses a recognized degree of medical knowledge that would 
render her opinions on medical diagnoses or causation 
competent.  Thus, her assertion that disabilities which 
caused the veteran's death were incurred as a result of in-
service nicotine dependence and tobacco use do not suffice to 
establish a plausible, well grounded claim under 38 U.S.C.A. 
§ 5107(a).  Grottveit, 5 Vet. App. at 91; Espiritu, 2 Vet. 
App. at 492.  Moreover, as the appellant has not submitted 
any competent medical evidence to support her assertions with 
respect to in-service tobacco use and the cause of the 
veteran's death, the claim is not well-grounded.  Grottveit, 
5 Vet. App. at 91.  No competent medical evidence has been 
submitted indicating that the appellant suffered from 
nicotine dependence during or after service, or that he 
developed a disease or disability due to nicotine dependence 
that resulted in his death.  

In finding the claim on appeal to be not well grounded, the 
obligation of the RO under 38 U.S.C.A. § 5103(a) and the 
holding in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) 
to advise the appellant of the evidence needed to complete 
her application when she has failed to present a well-
grounded claim has been considered.  The Board concludes that 
this obligation to the veteran was fulfilled by the RO to the 
extent that it has notified the appellant in an October 1998 
rating decision and a November 1998 statement of the case 
that her claim was being denied due to the lack of any 
evidence reflecting a smoking related disability during 
service.  Moreover, there is no indication that there are 
medical reports that are available which would show a 
etiologic relationship between in-service nicotine dependence 
and the cause of the veteran's death.  

Finally, the Board recognizes that it has denied the 
veteran's claim on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that 
when the agency of original jurisdiction does not 
specifically address the question of whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996). 


ORDER

Evidence of a well grounded claim having not been submitted, 
entitlement to service connection for the cause of the 
veteran's death as secondary to nicotine dependence and 
tobacco use in service is denied.     


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

